DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II (claims 10-13 & 16-17) in the reply filed on 11/03/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention is present because the shared technical feature of a 'removable transparent fastener' is a special technical feature..  This is not found persuasive because as pointed out in the 35 U.S.C 103 rejection below, the shared technical feature is a known technical feature and thus not a special technical feature. Thus, a lack of unity of invention is still present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S PG Pub 20060055842A1) and Fujita et al (U.S PG Pub 20130025777A1).
Regarding claim 10, Lee is also drawn to a method of fabricating a liquid crystal display (Abstract). Lee discloses the instantly claimed limitations (Figures 1, 2A-2K; [0026-0040]. 
Lee discloses a removable fastener (adhesive 213) and discloses that this adhesive layer is an acrylic resin [0047]. Lee also discloses an adhesive 212, which is a silicone adhesive that is used to attach a plastic plate to a rigid carrier (substrate) [0026-0029]. Lee further discloses a method of forming a TFT and a color filter substrate on 
Lee also disclosed the step of attaching the first assembly to the display panel, i.e. the color substrate 230 to the array substrate 220, respectively, and also discloses that the rigid carrier and removable fastener can be removed after the step of attachment [0039. Lee has not explicitly disclosed the removable fastener being transparent, but has disclosed the fastener being an acrylic resin, which is known to be transparent, as disclosed by Fujita.
Fujita is also drawn to the art of reusably separating two adhered plates, wherein the adhered plates are adhered by a curable resin (Abstract), such as an acrylic resin [0027] which is known to be transparent [0027]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Lee, with the removable fastener being transparent as disclosed by Fujita, to arrive at the instant invention, in order to be able to reusably separate without breakage or cracks the plates, and an expensive optical plate can be reutilized [0027].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S PG Pub 20060055842A1) and Fujita et al (U.S PG Pub 20130025777A1) and Kitamura (U.S PG Pub 20040048419A1).
Regarding claim 11, neither Lee nor Fujita have explicitly disclosed attaching to a support frame or a frame prior to the removing step. However, it is known generally in the art to place the object on a frame prior to a removing step, as disclosed by Kitamura.
Kitamura is drawn to the art of processing a wafer (Abstract), and discloses a support substrate on which a wafer is disposed and attached with UV adhesive, and a step of applying UV rays to weaken the adhesion and be able to separate the wafer from the support substrate, while the wafer and support substrate are placed on a dicing frame (i.e. support frame) (Figures 17-18; [0046-0051]; [0007]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Lee, with the step of supporting on a frame prior to removing the fastener/adhesive, as disclosed by Kitamura, to arrive at the instant invention, in order to be able to surround and support and hold the object that is being processed (Abstract; [0007]). Further, it would have been obvious to do so, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S PG Pub 20060055842A1) and Fujita et al (U.S PG Pub 20130025777A1) and Begic et al (WO2007089270 - see reference attached).
Regarding claim 12, Lee has disclosed attaching the first assembly to the display panel (see claim 10 rejection above), but has not explicitly disclosed using a UV curable adhesive to do so. However, it is known to use a UV curable adhesive to adhere a plastic panel to a window/display panel, as disclosed by Begic.
Begic, drawn also to the art of an electronic device which a display window in which a glass panel and plastic panel are secured via adhesive (Abstract; pg.7 [040]), discloses that the adhesive is a liquid optical adhesive which can be cured by UV exposure (i.e. applying UV rays) (pg.7 [040]).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Lee, with the step of attaching using a UV adhesive, as disclosed by Begic, to arrive at the instant invention, in order to provide anti-shatter or anti-splinter functionality ([063] pg.12).
Regarding claim 16, the instant limitations have been disclosed by Lee, Fujita,l and Begic. Lee has already disclosed that the rigid carrier and removable fastener can be separated after the step of attaching (i.e. curing the adhesive to attach), and Begic has disclosed the adhesive being a UV curing adhesive and being cured by UV exposure (see claims 10 & 12 rejections above).
Regarding claim 17, the instant limitations have been disclosed by Lee, Fujita, and Begic (see claims 10, 12, & 16 rejections above).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S PG Pub 20060055842A1) and Fujita et al (U.S PG Pub 20130025777A1) and Wilson et al (U.S Patent 8974620B2).

Regarding claim 13, neither Lee nor Fujita have explicitly disclosed attaching a replaceable transparent layer, however, this is known from Wilson.

Wilson is also drawn to the art of touch screen (i.e. display panels) and attaching a shield to the touch screen (Abstract; Column 1, lines 18-40), with the shield comprising removable transparent layers (i.e. a replaceable transparent layer) that may be peelable and thus replaceable and removable (Column 2, lines 52-61). Wilson also discloses that the shield enables that there are no air bubbles between the shield and screen or panel (Abstract) and that the transparent films provide impact or scratch resistance to touch sensitive screens (Column 1, lines 18-20).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Lee, with the step of attaching a replaceable transparent layer to display panel assembly (i.e. plastic layer), as disclosed by Wilson, to arrive at the instant invention, in order to prevent air bubbles between a screen and shield and further to provide scratch and impact resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712